Case: 20-10740     Document: 00515821974         Page: 1     Date Filed: 04/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 14, 2021
                                  No. 20-10740                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Lorensito Garrido,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-309-2


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Jose Lorensito Garrido pleaded guilty to conspiracy to possess, with
   intent to distribute, 500 grams or more of a mixture or substance containing
   a detectable amount of methamphetamine, in violation of 21 U.S.C. §§ 846,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10740      Document: 00515821974            Page: 2    Date Filed: 04/14/2021




                                      No. 20-10740


   841(a)(1) and (b)(1)(A). He was sentenced to, inter alia, 144-months’
   imprisonment, a downward variance from the Sentencing Guidelines range.
          Lorensito challenges his sentence, contending the court erred by:
   denying him a mitigating-role adjustment under Guideline § 3B1.2, including
   not adequately explaining the basis for denying it; imposing a two-level
   enhancement for importation under Guideline § 2D1.1(b)(5); and
   improperly calculating the Guidelines sentencing range.
          Although post-Booker, the Sentencing Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Guidelines sentencing range. Gall v. United States, 552 U.S.
   38, 46, 51 (2007). If no such procedural error exists, a properly preserved
   objection to an ultimate sentence is reviewed for substantive reasonableness
   under an abuse-of-discretion standard. Id. at 51; United States v. Delgado-
   Martinez, 564 F.3d 750, 751- 53 (5th Cir. 2009). In that respect, for issues
   preserved in district court, its application of the Guidelines is reviewed de
   novo; its factual findings, only for clear error. E.g. , United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          Regarding the court’s denying a mitigating-role adjustment, Lorensito
   asserts he is entitled it because he engaged in substantially less culpable
   criminal activity than co-participant Lopez. The Guidelines, however, do not
   provide an “affirmative right to a § 3B1.2 reduction to every actor but the
   criminal mastermind”. United States v. Gomez-Valle, 828 F.3d 324, 331 (5th
   Cir. 2016) (emphasis in original).
          The Guidelines mitigating-role provision “provides a range of
   adjustments for a defendant who plays a part in committing the offense that
   makes him substantially less culpable than the average participant in the
   criminal activity”. U.S.S.G. § 3B1.2, cmt. n.3(A). The commentary to
   § 3B1.2 provides a “non-exhaustive list of factors” to consider in




                                           2
Case: 20-10740      Document: 00515821974          Page: 3   Date Filed: 04/14/2021




                                    No. 20-10740


   determining whether to reduce the offense level. See § 3B1.2, cmt. n.3(C)(i)–
   (v). When some of the factors support the adjustment, but others do not, it
   is not clear error to deny the adjustment. See United States v. Bello-Sanchez,
   872 F.3d 260, 264–65 (5th Cir. 2017).
          There is no evidence that Lorensito:        planned or organized the
   criminal activity; was involved in decision making; or stood to benefit from
   the criminal activity. But, “[t]he evidence is clear . . . as to the nature and
   extent of his participation in this criminal activity and the acts he
   performed”. United States v. Torres-Hernandez, 843 F.3d 203, 209 (5th Cir.
   2016). The record shows that, to further a criminal activity of limited scope
   which was readily understandable by its participants, Lorensito helped
   remove methamphetamine from tires in his residence and ready the
   methamphetamine for delivery. He was “no more or less culpable”, id., than
   another co-participant who performed the same tasks. Because the factors
   support a determination in either direction, the court’s factual finding that
   Lorensito did not play a minor role in the offense is plausible in the light of
   the record as a whole, and is, therefore, not clearly erroneous. See Bello-
   Sanchez, 872 F.3d at 264–65.
          The contention that the court failed to adequately explain its denial of
   a mitigating-role adjustment was not raised in district court; therefore,
   review is only for plain error. See United States v. Fernandez, 770 F.3d 340,
   345 (5th Cir. 2014) (“[Defendant] did not object at sentencing that the
   district court gave an inadequate explanation for its findings; accordingly,
   this court reviews [the] inadequate-explanation [issue] for plain error.”).
   Under that standard, Lorensito must show a forfeited plain error (clear or
   obvious error, rather than one subject to reasonable dispute) that affected his
   substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he
   makes that showing, we have the discretion to correct the reversible plain




                                           3
Case: 20-10740      Document: 00515821974          Page: 4     Date Filed: 04/14/2021




                                    No. 20-10740


   error, but generally should do so only if it “seriously affect[s] the fairness,
   integrity or public reputation of judicial proceedings”. Id.
          Lorensito fails to show that a more detailed explanation would have
   changed the court’s sentencing determination.             See United States v.
   Mondragon-Santiago, 564 F.3d 357, 365 (5th Cir. 2009). Therefore, he fails
   to demonstrate his substantial rights were affected. See Puckett, 556 U.S. at
   135.
          For his challenge to the imposition of an importation enhancement
   under Guideline § 2D1.1(b)(5), Lorensito asserts the enhancement was
   unwarranted because he was entitled to a mitigating-role adjustment. As
   discussed above, his mitigating-role adjustment fails; accordingly, Lorensito
   was eligible for the enhancement. See U.S.S.G. § 2D1.1(b)(5)(B).
          Lorensito contends the court erred by sentencing him based on an
   incorrectly-calculated Guidelines sentencing range. As discussed above, he
   has not shown reversible error in the determination of that range.
          AFFIRMED.




                                         4